number release date id office uilc cca_2010070115383557 ------------ from ------------------ sent thursday july pm to ---------------------- cc subject re green team org-macr sec_50 ----------- the 5-year_property classification under sec_168 macrs includes equipment using solar_energy that meets the definition of energy_property in sec_48 generally equipment that uses solar_energy to i generate electricity ii heat or cool a structure iii provide hot water for use in a structure or iv provide solar process heat qualifies for the 5-year classification but this 5-year classification does not include property used to generate energy for the purposes of heating a swimming pool the 50-percent additional first year depreciation deduction bonus_depreciation expired for most property placed_in_service after however yesterday date several u s senators introduced the small_business jobs_act of and section of that act would extend bonus_depreciation for one more year if this legislation is approved this extension would apply to property placed_in_service after date in taxable years beginning after that date this legislation has not yet been approved by the senate -----------------
